Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claim features of wherein the trained machine learning model is deployed for performance of autonomous driving simulation that tests a perception and control system of the ADV by using the trained machine learning model to virtually operate a virtual ADV to drive through the driving scenarios under a simulation environment to test the perception and control system of the ADV; wherein simulation results from the autonomous driving simulation are used to determine whether the perception and control system of the ADV passes or fails in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANTHONY M GARTRELLE/
Examiner, Art Unit 3661
12/17/2021

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661